United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CHARLES A. BARNES

Vv. CIVIL ACTION NO. 3:19-CV-2088-S-BK

6G 0G GOe GOR Ue

BSI FINANCIAL, et al.

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge and denies Plaintiff's
Application for Temporary Restraining Order and Temporary Injunction.

SO ORDERED.

SIGNED September, 2019,

 

 

UNITED STATES DISTRICT JUDGE

 
